UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  EDWARD RHODES,
          Plaintiff,
                  v.                                         Civil Action No. 17-0698 (JDB)
  SUPERIOR COURT OF THE DISTRICT
  OF COLUMBIA, et al.,
          Defendants.



                           MEMORANDUM OPINION AND ORDER


        Plaintiff Edward Rhodes, proceeding pro se, brought this action under the Americans

with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101-12213, against the Superior Court of the

District of Columbia, Michael Francis and Daniel Cipullo. On June 12, 2018, defendants filed a

motion for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure.

On June 13, 2018, the Court issued an Order advising plaintiff of his obligations under the

Federal Rules of Civil Procedure and the Local Civil Rules of this Court to file an opposition to

defendants’ motion. The Order advised plaintiff that, if he failed to file his opposition by July

13, 2018, the Court would rule on defendants’ motion without the benefit of plaintiff’s position.

To date, plaintiff has not filed an opposition.

        “The appropriate standard for reviewing a motion for judgment on the pleadings is

virtually identical to that applied to a motion to dismiss under Rule 12(b)(6).” Maniaci v.

Georgetown Univ., 510 F. Supp. 2d 50, 58 (D.D.C. 2007) (citations omitted). Under both Rules

12(b) and 12(c), the Court must decide whether the complaint “contain[s] sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

                                                   1
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)); see Rollins v. Wackenhut Servs., Inc., 703 F.3d 122, 130 (D.C. Cir. 2012) (applying

Iqbal and Twombly to Rule 12(c) motions). The Court grants a Rule 12(c) motion if the moving

party “show[s] both that there is no material dispute of fact (as reflected in the parties’ pleadings)

and that the law is such that the movant is entitled to judgment as a matter of law[.]” Murphy v.

Dep't of the Air Force, 326 F.R.D. 47, 49 (D.D.C. 2018) (emphasis in original). For the reasons

stated below, defendant’s motion will be granted.

       Defendants Michael Francis and Daniel Cipullo are plaintiff’s former supervisors. They

argue that the ADA does not provide for individual liability and, therefore, judgment should be

entered in their favor. See Defs.’ Mem. at 3. The Court concurs. “There is no liability under the

ADA for a person in his individual capacity.” Martin v. District of Columbia, 968 F. Supp. 2d
159, 166 (D.D.C. 2013) (citing Cooke-Seals v. District of Columbia, 973 F. Supp. 184, 186-87

(D.D.C.1997)).

       Defendants next argue that the Superior Court cannot sue or be sued in its own name, and

for this reason, plaintiff’s ADA claim against it must be dismissed. See Defs.’ Mem. at 4.

Again, the Court concurs, concluding that the Superior Court is not a suable entity. See

Chisholm v. Superior Court of the District of Columbia, No. 06-2174, 2007 WL 1601718, at *1

n.1 (D.D.C. June 4, 2007); Kundrat v. District of Columbia, 106 F. Supp. 2d 1, 8 (D.D.C. 2000)

(concluding that “neither the D.C. Superior Court nor the Joint Committee [on Judicial

Administration] is suable eo nomine”).

       Accordingly, it is hereby

       ORDERED that Defendants’ Opposed Motion for Judgment on the Pleadings [23] is

GRANTED. It is further



                                                  2
       ORDERED that plaintiff’s claims against the Superior Court of the District of Columbia,

Michael Francis, and Daniel Cipullo are dismissed with prejudice. It is further

       ORDERED that the District of Columbia is substituted as the proper defendant. For

administrative convenience, the docket and the caption of the case shall remain unchanged.

       SO ORDERED.



                                                                      /s/
                                                           JOHN D. BATES
                                                       United States District Judge
DATE: October 4, 2018




                                                3